Exhibit 10.1

ERIC SALUS AGREEMENT

THIS AGREEMENT, dated as of June 1, 2007, (the “Effective Date”), is between
ASHWORTH, INC., a Delaware corporation and its successors or assignees
(“Ashworth”) and ERIC SALUS, an individual (“Mr. Salus”).

1. ENGAGEMENT OF SERVICES. Ashworth is engaging the services, advice, expertise
and counsel of Mr. Salus on subjects of corporate management and operations. All
assignments to Mr. Salus must be approved by mutual agreement of Mr. Salus and
the Chief Executive Officer of Ashworth. Mr. Salus agrees to provide such
services for five (5) business days per calendar month and his consulting
engagement hereunder shall continue until March 30, 2008, but may be earlier
terminated by either party with 60-day notice. Ashworth will make its employees,
facilities and equipment reasonably available to Mr. Salus in order for him to
perform his duties under this Agreement. Mr. Salus may not subcontract or
otherwise delegate or assign his obligations under this Agreement without
Ashworth’s prior written consent.

2. COMPENSATION. In view of the time commitments associated with his duties
under this Agreement, Mr. Salus shall be compensated for all services under this
Agreement for the duration of service under this Agreement with (a) an upfront,
non-refundable, one-time cash retainer of $25,000, and (b) an additional cash
retainer of $15,500 per month, payable at the end of each month of service. The
foregoing cash compensation will be in addition to, and not in lieu of, any and
all cash compensation paid to Mr. Salus for his continuing service on the Board.

As additional compensation, Ashworth hereby grants to Mr. Salus a non-qualified
stock option grant covering 10,000 shares of Ashworth’s common stock, with an
exercise price equal to 100% of fair market value of the common stock on the
date of grant. The foregoing option shall vest 50% on September 30, 2007 and 50%
on March 31, 2008. Except in the context of a “Change in Control” as described
below, vesting shall cease upon termination of this Agreement, for any reason,
and the vested portion of the option shall remain exercisable for a period of
five (5) years after the date of grant. The foregoing option grant is in
addition to, and not in lieu of, any and all stock option grants to Mr. Salus
for his continuing service on the Board.

Mr. Salus will promptly be reimbursed for reasonable out-of-pocket expenses
incurred in connection with the performance of services under this Agreement
provided Mr. Salus submits verification of such expenses as Ashworth may
reasonably require. Except in the context of a “Change in Control” as described
below, upon termination of this Agreement for any reason, Mr. Salus will be paid
fees and expenses earned or accrued through the date of termination.

Notwithstanding the foregoing, in the event that Ashworth terminates this
Agreement effective prior to March 31, 2008 but on or after a “Change in
Control,” (a) all of Mr. Salus’ non-qualified stock options granted under this
Agreement shall immediately become vested, and (b) all monthly retainers that
are due and those that would become payable assuming this Agreement’s term
extended to March 31, 2008 shall immediately become due and payable. As used
herein, “Change of Control” shall have the meaning given it in Exhibit A
attached hereto and incorporated by this reference.

3. NON-EXECUTIVE BOARD MEMBER. Mr. Salus’s relationship with Ashworth will be
that of a non-executive board member and nothing in this Agreement should be
construed to create a partnership, joint venture, or employer-employee
relationship. Mr. Salus will not be entitled to any of the benefits that
Ashworth may make available to its employees, such as group insurance,
profit-sharing, vacation or retirement benefits. Mr. Salus will be solely
responsible for all tax returns and payments required to be filed with or made
to any federal, state or local tax authority with respect to his performance of
services and receipt of fees under this Agreement. Ashworth will report amounts
paid to Mr. Salus by filing Form 1099-MISC with the Internal Revenue Service as
required by law. Because Mr. Salus is a non-executive board member, Ashworth
will not withhold or make payments for social security; make unemployment
insurance or disability insurance contributions; or obtain worker’s compensation
insurance on Mr. Salus’s behalf. Mr. Salus agrees to accept exclusive liability
for complying with all applicable state and federal laws governing self-employed
individuals, including obligations such as payment of taxes, social security,
disability and other contributions based on fees paid to Mr. Salus, his agents
or employees under this Agreement. Mr. Salus hereby agrees to indemnify and
defend Ashworth against any and all such taxes or contributions, including
penalties and interest.

4. NO CONFLICT OF INTEREST. Mr. Salus agrees during the term of this Agreement
not to accept work or enter into a contract or accept an obligation,
inconsistent or incompatible with Mr. Salus’s obligations under this Agreement
or the scope of his duties rendered for Ashworth. Mr. Salus warrants that there
is no existing contract or duty on Mr. Salus’ part that may conflict with the
terms of this Agreement or the performance thereof.

5. GENERAL PROVISIONS.

5.1 Governing Law. This Agreement will be governed and construed in accordance
with the internal laws of the State of California. Mr. Salus hereby expressly
and irrevocably consents to the personal jurisdiction of the state and federal
courts located in San Diego County or Orange County, California for any lawsuit
filed arising from or related to this Agreement and any suit arising from this
Agreement shall be brought in those courts.

5.2 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.

5.3 Counterparts. Facsimile transmission of any signed original of this
Agreement will be deemed the same as delivery of an original. This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original and each of which together shall be deemed one and the same instrument.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representative as of the 5th day of June, 2007.

      ASHWORTH, INC.     By: /s/ Peter M. Weil   ERIC SALUS
Name: Peter M. Weil
Title: Chief Executive Officer
  By: /s/Eric Salus
Eric Salus
 
   

1

Exhibit A

As used in this Agreement, the phrase “Change in Control” shall mean:

(a) Except as provided by subparagraph (c) hereof, the acquisition (other than
from Ashworth) by any person, entity or “group”, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (excluding, for this purpose, Ashworth or its subsidiaries,
or any executive benefit plan of Ashworth or its subsidiaries which acquires
beneficial ownership of voting securities of Ashworth), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of forty
percent (40%) or more of either the then outstanding shares of common stock or
the combined voting power of Ashworth’s then outstanding voting securities
entitled to vote generally in the election of directors; or

(b) Individuals who, as of the date hereof, constitute the Board of Directors of
Ashworth (as of the date hereof the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of Ashworth, provided
that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by Ashworth’s stockholders, is or was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of Ashworth, as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) shall be, for purposes of this Agreement, considered as though such person
were a member of the Incumbent Board; or

(c) Approval by the members of Ashworth of a reorganization, merger or
consolidation with any other person, entity or corporation, other than

(i) a merger or consolidation which would result in the voting securities of
Ashworth outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of another
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of Ashworth or such other entity outstanding immediately after such
merger or consolidation, or

(ii) a merger or consolidation effected to implement a recapitalization of
Ashworth (or similar transaction) in which no person acquires forty percent
(40%) or more of the combined voting power of Ashworth’s then outstanding voting
securities; or

Approval by the members of Ashworth of a plan of complete liquidation of
Ashworth or an agreement for the sale or other disposition by Ashworth of all or
substantially all of Ashworth’s assets.

2